PER CURIAM:
Arthur J. Madden, III, appointed counsel for Maurice Haynes, has filed a motion to withdraw on appeal supported by a brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merits of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Haynes’s conviction and sentence are AFFIRMED. This case is REMANDED to the district court, however, with instructions to correct a clerical error in the written judgment. See United States v. Diaz, 190 F.3d 1247, 1251-53 (11th Cir.1999) (remanding for the purpose of correcting clerical error in the defendant’s judgment). Rather than indicating that Haynes pled guilty, the judgment should indicate that Haynes was found guilty by a jury after pleading not guilty.